783 N.W.2d 114 (2010)
Michael HARRINGTON, Plaintiff-Appellant,
v.
Roxann B. FATCHETT-HARRINGTON, Defendant-Appellee.
Docket No. 140833. COA No. 295757.
Supreme Court of Michigan.
June 23, 2010.

Order
On order of the Court, the application for leave to appeal the January 26, 2010 order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we VACATE the order of the Court of Appeals dismissing the plaintiffs claim of appeal and we REMAND this case to the Court of Appeals for reinstatement of the appeal.